THE UNITED STATES DlSTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

lN THE MATTER OF THE
SEARCH OF

254 MONTGOMERY DRIVE
BRANSON, MISSOURI 65616

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

l, James D. Holdman Jr., being first duly sworn, do hereby depose and state that:

l.

This affiant is a Special Agent (SA) with United States Immigration and Customs
Enforcement (ICE) Office of Homeland Security Investigations (HSI) in Springfield,
l\/Iissouri. This affiant has been employed with ICE/HSI since June of`2003. This affiant
has been employed in the field of law enforcement since January 1989, including duties
as a deputy sheriff in Washington County, l\/Iissouri, and a criminal investigator for the
State of Missouri.

As part of this affiant’s duties with lCE/HSI, this affiant investigates criminal violations
relating to child exploitation, child pornography, human trafficking, and coercion and
enticement, in violation of 18 U.S.C. §§ 2251, 2252, 2252A, and 2422. This affiant has
received training in the areas of child pornography, child exploitation, and human/sex
trafficking

This affiant has conducted operations relating to the exploitation of children and adults in
Costa Rica, the border area of the United States and Mexico, and the Philippines. This
affiant has instructed classes on sexual exploitation of children, interviewing, evidence
collection, case studies, and undercover operations to law enforcement agencies within

the United States, including six national conferences, as well as to law enforcement

l

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 1 of 15

located in the following foreign countries:
a. Cambodian National Police in Phnom Penh and Siem Reap;

b. International Law Enforcement Academy (lLEA) in El Salvador;

c. Moroccan Police Acaderny in Kenitra;
d. Ontario Canada Provincial Police in Niagara Falls, Canada; and
e. Royal Canadian Mounted Police Headquarters, Ottawa, Canada.

The statements in this affidavit are based on my personal observations, training and
experience, investigation of this matter, and information obtained from other agents and
witnesses. Because this affidavit is being submitted for the limited purpose of securing a
search warrant, this affiant has not included each and every fact known to me concerning
this investigation This affiant has set forth the facts necessary to establish probable
cause to believe that evidence, fruits, and instrumentalities of violations of 18 U.S.C.
§§ 2251, 2252, and 2252A are currently located at 254 l\/Iontgomery Drive, Branson,
Taney County, Missouri 65616, which is located in the Western District of Missouri.

This affidavit is in support of an application for a search warrant for evidence, fruits, and
instrumentalities of the forgoing criminal violations, which relate to the knowing
possession, receipt, distribution, and production of child pornography The property to
be searched is described in the following paragraphs and in Attachment A. This affiant
requests the authority to search and/or examine the seized items, specified in Attachment
B, as instrumentalities, fruits, and evidence of crime.

This affiant has probable cause to believe that evidence of violations of 18 U.S.C. §§

2251, 2252 and 2252A, involving the use of a computer in or affecting interstate

2

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 2 of 15

commerce to receive, distribute, possess, and produce child pornography, are located in

and within the aforementioned property described below. Thus, as outlined below, and

based on my training and experience, there is probable cause to believe that evidence,

fruits and/or instrumentalities of the aforementioned crimes are located in this propertyl

STATUTORY AUTHORITY

This investigation concerns alleged violations of Title 18, United States Code, §§ 2251,

2252, and 2252A, relating to material involving the sexual exploitation of minors:

&.

18 U.S.C. § 2251(a) prohibits a person from employing, using, persuading,
inducing, enticing or coercing a minor to engage in sexually explicit conduct
for the purpose of producing any visual depiction of such conduct, if such
person knows or has reason to know that such visual depiction will be
transported or transmitted using any means or facility of interstate or foreign
commerce, or if such visual depiction actually was transported in or affecting
interstate commerce

18 U.S.C. § 2252 prohibits a person from knowingly transporting, shipping,
receiving, distributing, reproducing for distribution, or possessing any visual
depiction of minors engaging in sexually explicit conduct when such visual
depiction was either mailed or shipped or transported in interstate or foreign
commerce by any means, including by computer, or when such visual
depiction was produced using materials that had traveled in interstate or
foreign commerce

18 U.S.C. § 2252A prohibits a person from knowingly mailing, transporting,

3

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 3 of 15

shipping, receiving, distributing, reproducing for distribution, or possessing
any child pornography, as defined in 18 U.S.C. §2256(8), when such child
pornography was either mailed or shipped or transported in interstate or
foreign commerce by any means, including by computer, or when such child
pornography was produced using materials that had traveled in interstate or
foreign commerce

DEFINITIONS

8. The following definitions apply to this Affidavit and its Attachments:

21.

The term “minor,” as defined in 18 U.S.C. § 2256(1), refers to any person
under the age of eighteen years.

The term "sexually explicit conduct,” 18 U.S.C. § 2256(2)(A)(i-v), is defined
as actual or simulated (a) sexual intercourse, including genital-genital, oral-
genital, anal-genital, or oral-anal, whether between persons of the same or
opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic
abuse; or (e) lascivious exhibition of the genitals or pubic areas of any
person.

The term “visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other
electronic means which is capable of conversion into a visual image, and data
which is capable of conversion into a visual image that has been transmitted
by any means, whether or not stored in a permanent format

The term “computer,” as defined in 18 U.S.C. § 1030(e)(1), means an

4

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 4 of 15

electronic, magnetic, optical, electrochemical, or other high speed data
processing device performing logical, arithmetic, or storage functions, and
includes any data storage facility or communications facility directly related
to or operating in conjunction with such device.

The term “child pornography,” as defined in 18 U.S.C. § 2256(8), means any
visual depiction, including any photograph, film, video, picture, or computer-
generated image or picture, whether made or produced by electronic,
mechanical, or other means, of sexually explicit conduct, where

i. the production of such visual depiction involves the use of a
minor engaging in sexually explicit conduct;

ii. such visual depiction is a digital image, computer image, or
computer-generated image that is, or is indistinguishable
from, that of a minor engaging in sexually explicit conduct; or

iii. such visual depiction has been created, adapted, or modified
to appear that an identifiable minor is engaging in sexually
explicit conduct

The terms “records,” “documents,” and “rnaterials,” as used herein, include
all information recorded in any form, visual or aural, and by any means,
whether in handmade form (including, but not limited to, writings, drawings,
and painting), photographic form (including, but not limited to, microfilm,
microtiche, prints, slides, negatives, videotapes, motion pictures, and

photocopies), mechanical form (including, but not limited to, phonograph

5

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 5 of 15

records, printing, and typing) or electrical, electronic, or magnetic form
(including, but not limited to, tape recordings, cassettes, compact discs,

electronic or magnetic storage devices such as floppy diskettes, hard disks,

CD-ROMS, digital video disks (DVDS), Personal [)igital Assistants (PDAS),

Multi l\/Iedia Cards (l\/IMCs), memory sticks, optical disks, printer buffers,

smart cards, memory calculators, electronic dialers, or electronic notebooks,

as well as digital data files and printouts or readouts from any magnetic,
electrical or electronic storage device).

g. “lnternet Service Providers” (ISPS), as used herein, are commercial
organizations that are in business to provide individuals and businesses
access to the lnternet. ISPs provide a range of functions for their customers
including access to the lnternet, web hosting, email, remote storage, and co-
location of computers and other communications equipment
“lnternet Protocol address” (IP address), as used herein, is a code made up of
numbers separated by dots that identities a particular computer on the
lnternet. Every computer requires an IP address to connect to the lnternet.
IP addresses can be dynamic, meaning that the ISP assigns a different unique
number to a computer every time it accesses the lnternet. lP addresses might
also be static, if an ISP assigns a user’s computer a particular IP address
which is used each time the computer accesses the lnternet.

“Domain names” are common, easy to remember names associated with an lP

address F or example, a domain name of “www.usdoj.gov” refers to the IP

6

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 6 of 15

10.

11.

12.

address of 149.101.1.32. Domain names are typically strings of
alphanumeric characters, with each level delimited by a period.

j. “Website” consists of textual pages of information and associated graphic
images. The textual information is stored in a specific format known as
Hyper-Text Mark-up Language (HTML) and is transmitted from web servers
to various web clients via I-lyper-Text Transport Protocol (HTTP).

BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY
Based on this affiant’s knowledge, training, and experience in child exploitation and child
pornography investigations, and the experience and training of other law enforcement
officers with whom this affiant has had discussions, computers, computer technology,
and the lnternet have revolutionized the manner in which child pornography is produced
and distributed
Computers basically serve five functions in connection with child pornography:
production, communication, distribution, storage, and social networking.
With digital cameras, images of child pornography can be transferred directly onto a
computer. A modern allows any computer to connect to another computer through the
use of telephone, cable, or wireless connection Through the lntemet, electronic contact
can be made to literally millions of computers around the world.
The computer’s ability to store images in digital form makes the computer itself an ideal
repository for child pornography The size of the electronic storage media (commonly
referred to as the hard drive) used in home computers has grown tremendously within the

last several years. These drives can store thousands of images at very high resolution

7

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 7 of 15

13.

14.

15.

The lnternet affords individuals several different venues for meeting one another,
obtaining, viewing, and trading child pornography in a relatively secure and anonymous
fashion

Individuals also use online resources to retrieve and store child pornography including
services offered by lnternet Portals such as Yahool and Hotmail, among others. The
online services allow a user to set up an account with a remote computing service that
provides e-mail services, as well as electronic storage of computer files in any variety of
formats. A user can set up an online storage account from any computer with access to
the lnternet. Evidence of such online storage of child pornography is often found on the
user’s computer. Even in cases where online storage is used, however, evidence of child
pornography can be found on the user’s computer in most cases

As with most digital technology communications made from a computer are often saved
or stored on that computer. Storing this information can be intentional, for example, by
saving an e-mail as a file on the computer or saving the location of one’s favorite
websites in “bookmarked” files. Digital information can also be retained unintentionally
Traces of the path of an electronic communication may be automatically stored in many
places, such as temporary files or ISP client software, among others. ln addition to
electronic communications, a computer user’s lnternet activities generally leave traces in
a computer’s web cache and lnternet history files. A forensic examiner often can recover
evidence that shows whether a computer contains peer-to-peer software, when the
computer was sharing files, and some of the files that were uploaded or downloaded.

Computer files or remnants of such files can be recovered months or even years after they

8

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 8 of 15

16.

have been downloaded onto a hard drive, deleted, or viewed via the lnternet. Electronic
files downloaded to a hard drive can be stored for years at little or no cost. Even when
such files have been deleted, they can be recovered months or years later using readily
available forensic tools. When a person “deletes” a file on a home computer, the data
contained in the tile does not actually disappearj. rather, that data remains on the hard
drive until it is overwritten by new data. Therefore, deleted files, or remnants of deleted
files, may reside in free space or slack space -- that is, in space on the hard drive that is
not allocated to an active file or that is unused after a tile has been allocated to a set block
of storage space -- for long periods of time before they are overwritten In addition, a
computer’s operating system may also keep a record of deleted data in a “swap” or
“recovery” file. Similarly, files that have been viewed via the lnternet are automatically
downloaded into a temporary lnternet directory or “cache.” The browser typically
maintains a fixed amount of hard drive space devoted to these files, and the files are only
overwritten as they are replaced with more recently viewed lnternet pages. Thus, the
ability to retrieve residue of an electronic file from a hard drive depends less on when the
file was downloaded or viewed than on a particular user’s operating system, storage
capacity, and computer habits.
CELLULAR PHONES AND CHILD PORNOGRAPHY

Based on this affiant’s knowledge, training, and experience in child exploitation and child
pornography investigations, and the experience and training of other law enforcement
officers with whom this affiant has had discussions, cellular phones have likewise

revolutionized the manner in which child pornography is produced and distributed

9

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 9 of 15

17.

18.

19.

20.

Cellular phones (“cell phones”) are exceptionally widespread The Central Intelligence
Agency estimates that in 2016 there were 416 million cell phone subscribers in the
United States. Cell phones increasingly offer features such as integrated digital cameras,
the ability to store hundreds of digital images, and the ability to access and browse the
lnternet.

ln this affiant’s training and experience, the ready availability and personal nature of cell
phones has led to their frequent use in the commission of child pornography offenses
lndividuals with a sexual interest in children will often use their cell phone to browse the
lnternet and to distribute, receive, and store child pornography files. Individuals
producing child pornography will also frequently use the integrated digital camera within
a cell phone to produce the images, and then store the images both on the phone and on
other devices - such as computers and computer storage media

Cell phones, like other computer systems, will frequently retain data relating to activities,
such as lnternet browsing history, digital images, and other digital data, that can remain
stored for a long period of time.

SPECIFICS OF SEARCH AND SEIZURE ()F
COMPUTER SYSTEMS AND CELL PH()NES

Searches and seizures of evidence from computers and cell phones commonly require
agents to download or copy information from the devices and their components, or seize
most or all computer items (computer hardware, computer software, and computer related
documentation) to be processed later by a qualified computer expert in a laboratory or

other controlled environment This is almost always true because of the following two

10

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 10 of 15

21.

I'CHSOHSZ

Computer storage devices (like hard disks, diskettes, tapes, laser disks,
magneto opticals, and others) can store the equivalent of thousands of pages
of infonnation. Especially when the user wants to conceal criminal evidence,
he or she often stores it in random order with deceptive file names This
requires searching authorities to examine all the stored data that is available
in order to determine whether it is included in the warrant that authorizes the
search. This sorting process can take days or weeks, depending on the
volume of data stored, and is generally difficult to accomplish fully on-site.

Searching computer systems and cell phones for criminal evidence is a highly
technical process requiring expert skill and a properly controlled
environment The vast array of computer hardware and software available
requires even computer experts to specialize in some systems and
applications so it is difficult to know before a search which expert should
analyze the system and its data. The search of a computer system is an
exacting scientific procedure that is designed to protect the integrity of the
evidence and to recover even hidden, erased, compressed, password-
protected, or encrypted files Since computer evidence is extremely
vulnerable to tampering or destruction (which may be caused by malicious
code or normal activities of an operating system), the controlled environment

of a laboratory is essential to its complete and accurate analysis

In order to fully retrieve data from a computer system, the analyst needs all magnetic

l l

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 11 of 15

22.

23.

storage devices, as well as the central processing unit (“CPU”). ln cases involving child
pornography where the evidence consists partly of graphics files, the monitor(s) may be
essential for a thorough and efficient search due to software and hardware configuration
issues In addition, the analyst needs all the system software (operating systems or
interf`aces and hardware drivers) and any applications software which may have been
used to create the data (whether stored on hard drives or on external media).

Furthermore, because there is probable cause to believe that the computer, its storage
devices and cell phones are all instrumentalities of crimes, within the meaning of 18
U.S.C. §§ 2251 through 2256, they should all be seized as such.

BACKGROUND ()F INVESTIGATION

On July 9, 2018, Southwest Missouri Cyber Crimes Task Force (SMCCTF) and
Homeland Security [nvestigations Task Force Officer (TFO) Brian l\/lartin received
CyberTip 32771722 from the National Center for l\/lissing and Exploited Children
(NCMEC). The CyberTip was initiated by Facebook on l\/[ay 18, 2018, at 14:40:51
GMT. According to the CyberTip, Facebook reported that a user with a Facebook
account under the name of James Ponder distributed a video of suspected child
pornography to another Facebook user under the account name of Dustin Tyndall.
Facebook reported the file was sent on l\/lay 17, 2018, at 09:56:05 GMT from lnternet
Protocol (IP) address 173.218.41.90 to IP address 173.218.27.197. The IP addresses
belonged to Suddenlink Communications. Upon discovering the file, Facebook notified
NCMEC as required by law. Facebook reviewed the video and submitted it with the

CyberTip.

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 12 of 15

24.

25.

26.

27.

28.

TFO l\/Iartin reviewed the video and confirmed that it depicted two prepubescent males,
performing oral sex on each other and simulated anal intercourse on each other. The
video is one minute and sixteen seconds in length.

Facebook is a popular free social networking website that allows registered users to
create profiles, upload photos and video, and send messages to other users The site,
which is available in 37 different languages, includes public features such as:
Marketplace - allows members to post, read and respond to classified ads; Groups -
allows members who have common interests to find each other and interact; Events -
allows members to publicize an event, invite guests and track who plans to attend; Pages
- allows members to create and promote a public page built around a specific topic; and
Presence technology - allows members to see which contacts are online and chat.
Facebook reported that the profile page for “James Ponder” was located at
“http://www.facebook.com/james.ponder.3 l .” The user of the account listed a birth date
of July 19, 1993, a phone number of 417-676-0652, and an email of
“_iameshponderB@gmail.com.

Facebook reported that the profile page for “Dustin Tyndall” was located at
“http://www.facebook.com/people/Dustin-Tyndall/100012509354200.” The user of the
account listed a birth date of August 3, 1997, and an email address of
“dustybottom324@gmail.com.” The profile page has a profile picture of the purported
user_

TFO Martin sent an investigative subpoena to Suddenlink to identify the subscriber of

both IP addresses IP address 173.218.41.90 (Ponder) and IP address 173.218.27.197

|3

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 13 of 15

29.

30.

31.

32.

(Tyndall).

On August 9, 2018, TFO Martin received a response from Suddenlink for the subscriber
information for IP address 173.218.41.90 on May 17, 2018. Suddenlink identified the
subscriber as Cathy Ponder, 215 North Cedar Lane, Branson, Missouri, 65616. The
contact number for the subscriber is (417) 527-6720.

On August 16, 2018, TFO Martin received a response from Suddenlink for the subscriber
information for IP address 173.218.27.197 on l\/lay 17, 2018. Suddenlink identified the
subscriber as James Tyndall, 254 l\/lontgomery Drive, Branson, Missouri, 65616. The
contact number for the subscriber is (417’) 231-3702.

TFO l\/lartin checked the l\/Iissouri Department of Revenue (DOR) for information on
“Dustin Tyndall” and records indicated a driver’s license was issued to Dustin Tyndall at
254 Montgomery Drive, Branson, l\/lissouri, 65616. On August 14, 2018, Taney County
SherifPs Office (TCSO) Deputy Danny Stottle located and took a photograph of the
residence at 254 l\/lontgomery Drive.

TFO l‘\/Iartin conducted a public database check for “James Ponder.” The public records
database inquiry indicated that a James Ponder has previously used the address 215 North
Cedar Lane, Branson, Missouri, 65616. Furthennore, Cathy Ponder was identified as a
relative of James Ponder. On August 14, 2018, TCSO Deputy Stottle located and took a

photograph of the residence at 215 Cedar Lane.

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 14 of 15

PROBABLE CAUSE
33. Based on the above facts, this affiant believes probable cause exists for the issuance of a
warrant to search the premises described more fully in Attachment A for (1) property that
constitutes evidence of the commission of a criminal offense; (2) contraband the fruits of
a crime, or things otherwise criminally possessed; and/or (3) property designated or
intended for use or which is or has been used as the means of committing a criminal
offense, namely possible violations of Title 18, United States Code, Sections 2251, 2252,

and 2252A, including but not limited to the items listed in Attachment B.

farr/2

Hmes D. H\dldman,’]i'.b
Special Agent
f¢,` Homeland Security lnvestigations

Subscribed and sworn before me this 2 day of October, 2(% 236

David P. kush
United States Magistrate Judge
Western District of Missouri

 

15

Case 6:18-va-02078-DPR Document 1-1 Filed 10/09/18 Page 15 of 15

